56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Darnell ROBERTS, a/k/a Abdullah Rahim Ibn Yusuf,Plaintiff-Appellant,v.Edward D.E. ROLLINS, Jr., Hon;  John L. Scarborough;  MarkA. Faber, Defendants-Appellees.
No. 95-6324.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 30, 1995.

Robert Darnell Roberts, appellant pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint for failure to exhaust state remedies.  Despite being styled pursuant to Sec. 1983, we find that Appellant's complaint was properly construed by the district court pursuant to 28 U.S.C. Sec. 2254 (1988), because Appellant sought a reduction of his sentence, and was properly dismissed as frivolous for failure to exhaust available state remedies.*  Accordingly, we affirm the district court's dismissal of the complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that the claim could be construed pursuant to 42 U.S.C. Sec. 1983 (1988), dismissal was likewise proper pursuant to Sec. 1915(d) because Appellant made no showing that his underlying conviction had been successfully challenged.  See Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994)